Citation Nr: 0304514	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-22 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970, and from January to May 1975.  His active 
duty included service in the Republic of Vietnam.  He died on 
April [redacted], 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision.  The 
appellant testified at a hearing before a member of the Board 
in July 2001.  

In October 2001, the Board remanded this case to the RO for 
further notice and development.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The veteran died on April [redacted], 2000; his death was the 
result of acute myelogenous leukemia.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
residuals of fractures of the right tibia and fibula.  A 50 
percent disability rating had been in effect for PTSD since 
February 1997.  A noncompensable (zero) percent rating for 
the fracture residuals had been in effect since July 1980.

4.  The veteran's acute myelogenous leukemia did not begin in 
service and did not develop as a result of the veteran's 
military service, including in-service exposure to Agent 
Orange; it had no relation to service-connected disability.

5.  No service-connected disability contributed in any manner 
to the veteran's demise.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that entitlement to service connection 
is warranted for the cause of the veteran's death.  She 
claims that the disease that led to the veteran's death - 
acute myelogenous leukemia - developed as a result of the 
veteran's active military service.  She argues that this 
disease may have been the result of exposure to toxic 
chemicals during service in Vietnam, including exposure to 
Agent Orange.

Generally speaking, in order to be awarded service connection 
for the cause of a veteran's death, competent evidence must 
link the fatal disease process to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2002).  Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability may be entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Per 38 C.F.R. § 3.312(c)(3), service-connected disabilities 
affecting vital organs should receive careful consideration 
as a contributory cause of death; this requires a 
determination as to whether there were debilitating effects 
and a general impairment of health caused by the service-
connected disability which rendered the veteran less capable 
of resisting the effects of an unrelated disability.  
38 C.F.R. § 3.312 (c)(3) (2002).  Under 38 C.F.R. § 
3.312(c)(4), in cases where the primary cause of death is by 
its very nature so overwhelming that eventual death is 
anticipated irrespective of coexisting disabilities, there 
must be a determination as to whether there is a reasonable 
basis that a service-connected disability had a material 
effect in causing death.  38 C.F.R. § 3.312(c)(4) (2002).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

In the appellant's case, the veteran's service medical 
records contain no reference to complaints or findings 
attributable to leukemia.  Moreover, there is no indication 
of the disease until its diagnosis in 1999.

Private hospital treatment records include a discharge 
summary that shows that the veteran was noted to have 
numerous medical problems.  At the time of admission in April 
1999, the veteran's problems included having had multiple 
back surgeries and subsequent history of chronic pain 
syndrome.  He also had myelodystrophic syndrome with 
pancytopenia.  Dramatic changes had recently occurred over 
the last month, with hemoglobin dropping from 12 to 8, which 
required blood transfusions.  The platelet count had dropped 
from 60,000 to as low as 20,000, and the white cell count had 
shown a significant shift with mononuclear cells, indicative 
of an acute transformation to acute leukemia.  Consequently, 
the veteran was admitted for further evaluation and 
management.  

During his hospitalization from April to June 1999, a bone 
marrow study confirmed that the veteran had acute myelogenous 
leukemia.  Induction chemotherapy was initiated with 
daunorubicin and ara-C.  Final diagnoses included acute 
myelogenous leukemia.

Thereafter, private hospital treatment records show that the 
veteran continued with chemotherapy.  During a June through 
July 1999 hospitalization, it was noted that the veteran had 
had a history of myelodystrophic syndrome that rapidly became 
a full-blown, acute myelogenous leukemia.

The veteran's final hospitalization occurred from March 14, 
2000 until April [redacted], 2000, the day he died.  It was noted 
that the veteran had gone into remission for about a year.  
In the three months prior to his current admission, however, 
he had had numerous medical problems, including pseudo 
membranous colitis and pronounced pancytopenia with 
subsequent bone marrow aspiration and biopsies.  Most recent 
bone marrow aspirations and biopsies had shown a relapse of 
the acute myelogenous leukemia.  The findings were reviewed, 
and a recommendation made for re-induction chemotherapy, and 
the veteran was admitted for the same.  

These private hospitalization records show that chemotherapy 
was administered beginning on March 14, 2000.  Significant 
findings were noted on April 8, 2000, when a follow-up chest 
film revealed that the veteran had progressive right-sided 
infiltrate with probable right-sided pleural effusion.  He 
was seen for fever and pneumonia on April 11, 2000, after 
which time it was noted that the veteran began to exhibit a 
gradual decline.  Supportive measures were continued and a 
do-not-resuscitate code was written into his chart.  He 
eventually developed a progressive bradycardia and a systole.  
He died on April [redacted], 2000.

A copy of the veteran's death certificate was received at the 
time of the appellant's claim in April 2000.  Acute 
myelogenous leukemia was listed as the immediate cause of 
death.  There were no other conditions listed.  No autopsy 
was performed.

Pursuant to the Board's remand in October 2001, a VA 
physician was requested to review the claims files and 
provide an opinion on the etiology of the veteran's acute 
myelogenous leukemia.   In September 2002, a VA physician 
noted that the veteran may have been exposed to Agent Orange 
or other chemicals in Vietnam in 1969, that the veteran was 
diagnosed with myelogenous leukemia in February 1999, and 
that the veteran died in April 2000.  The VA physician opined 
that there was no relationship between the veteran's service 
in Vietnam and the veteran's death from acute myelogenous 
leukemia.

Based on a review of the record, there is no evidence to 
provide a nexus between the veteran's acute myelogenous 
leukemia and any incident of service to establish entitlement 
to service connection on a direct basis.  Moreover, there is 
no evidence to show that the veteran's acute myelogenous 
leukemia was manifest to a compensable level within one year 
after service so as to satisfy the requirements for service 
connection on a presumptive basis under 38 C.F.R. §§ 
3.307(a)(1), 3.309(a) (2002).  The disease was initially 
manifested more than 20 years after service.  

Finally, there is no medical evidence of record suggesting 
that either service-connected disability was in any way 
related to the veteran's death, and the appellant has never 
contended that such is the case.  In fact, the evidence of 
record strongly suggests that it had nothing to do with the 
veteran's death, as his certificate of death clearly 
indicates that his death was found to be due to acute 
myelogenous leukemia.  The veteran's service-connected PTSD 
and residuals of fractures of the tibia and fibula were not 
noted as in any way contributing to his death.  

For these reasons, the Board finds that the most probative 
evidence of record is the September 2002 VA opinion, which is 
based on documentation in the veteran's service medical 
records and claims files, indicating that the veteran did not 
die as a result of any service-connected disability, and that 
acute myelogenous leukemia was not related to the veteran's 
service.

The Board has considered the appellant's statements and 
hearing testimony regarding the onset of the veteran's fatal 
disease process.  The appellant, however, does not profess to 
have any professional medical expertise and/or training.  
Therefore, she does not have the medical competence to link 
the veteran's fatal disease process, or any component 
thereof, to his military service or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim of 
service connection on a direct basis must be denied.  

As noted above, the appellant claims that the disease that 
led to the veteran's death - acute myelogenous leukemia - 
developed as a result of the veteran's active military 
service.  She argues that this disease may have been the 
result of exposure to toxic chemicals during service in 
Vietnam, including exposure to Agent Orange.

The Board notes that a significant change in the law has 
taken place with respect to the adjudication of claims based 
upon exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. 
§ 1116(f) to provide that, for purposes of establishing 
service connection for a disability or death resulting from 
exposure to an herbicide agent, including a presumption of 
service connection under this section, a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent of the kind specified in 
section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  
McCartt v. West, 12 Vet. App. 164 (1999).  In other words, 
the presumption took effect only if the veteran had one of 
the listed diseases specifically enumerated under 38 C.F.R. 
§ 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, eliminating the 
requirement that a veteran must also have one of the 
conditions specifically enumerated under 38 C.F.R. § 3.309(e) 
(2002).  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2002).  The Board further notes 
that 38 U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the 
VEBEA, eliminated the requirement that respiratory cancers 
must be manifested within 30 years following service in the 
Republic of Vietnam.  

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His service 
personnel records indicate that he was awarded several 
decorations, including the Combat Infantryman Badge (1st 
Award), Purple Heart, Vietnam Service Medal with one Bronze 
Star, and Vietnam Campaign Medal with 1960 Device.  In this 
regard, the Board finds that such awards reflect that the 
veteran served in Vietnam during the Vietnam era.  

Under the newly enacted 38 U.S.C. § 1116(f), as added by § 
201(c) of the VEBEA, exposure to herbicides for all veterans 
who served in Vietnam during the Vietnam Era is presumed.  
Accordingly, exposure to Agent Orange during service, as 
claimed by the appellant, is established.  Furthermore, there 
is no affirmative evidence establishing that the veteran was 
not exposed to such an agent during that service.  

The appellant has argued that leukemia should be one of the 
diseases linked to exposure to herbicides in Vietnam, 
specifically exposure to Agent Orange.  Despite the 
appellant's belief that leukemia should be one of the 
presumptive diseases, the Board cannot make such a finding on 
its own.  The statutory and regulatory provisions that govern 
the determinations regarding such presumptions bind it.  The 
current state of the scientific evidence, and the statutory 
and regulatory provisions governing these presumptive 
diseases, prohibit the Board from granting service connection 
on such a basis.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, an update published in 2000 indicates that 
leukemia, not characterized by any specific type, such acute 
myelogenous leukemia, is not one of the diseases found to 
have a scientific relationship such that it can be presumed 
that exposure to herbicides used in Vietnam during the 
Vietnam era is a cause of the disease.  In fact, as in the 
1998 update, leukemia was placed in the category where there 
was inadequate/insufficient evidence to determine whether an 
association exists (between herbicide exposure and the 
respective disease).  This category means that "the available 
studies are of insufficient quality, consistency, or 
statistical power to permit a conclusion regarding the 
presence or absence of an association."  See 64 Fed. Reg. 
59,233.

More recently, in January 2003, the NAS's Institute of 
Medicine released its Veterans and Agent Orange Update 2002 
Report, in which the Institute concluded that there is 
significant evidence of an association between exposure to 
Agent Orange and Chronic Lymphocytic Leukemia (CLL), but not 
other forms of leukemia.  Again, the Board notes that the 
veteran had acute myelogenous leukemia, not CLL.

In regard to the appellant's assertions that she was told 
that the veteran's leukemia was the result of exposure to 
Agent Orange, she has provided no objective evidence to 
support her assertions.  As noted above, the record contains 
private treatment reports from the veteran's treating 
physicians from the time acute myelogenous leukemia was 
diagnosed in 1999 until the veteran died in April 2000.  No 
physician has provided an opinion indicating that the 
veteran's acute myelogenous leukemia was due to exposure to 
Agent Orange or otherwise to service.  Moreover, a VA 
physician in September 2002 specifically opined that there 
was no relationship.  

In summary, it has not been shown that the veteran's acute 
myelogenous leukemia manifested itself within one year after 
service or that it is related to service.  Further, this 
leukemia is not one of the presumptive diseases for service 
connection for exposure to herbicides, and there is no 
objective evidence of record to provide a nexus between the 
veteran's presumed exposure to herbicides and the subsequent 
problem with acute myelogenous leukemia.  Accordingly, given 
the remoteness from the veteran's separation from service, 
and because of the lack of medical nexus evidence to support 
the appellant's contention of a relationship between acute 
myelogenous leukemia first shown in 1999 and the veteran's 
military service, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
the cause of the veteran's death.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
appellant's application is complete.  There is no outstanding 
information required, such as proof of the veteran's service, 
type of benefit sought by the appellant, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the appellant of which information 
and evidence she was to provide and which information and 
evidence VA would attempt to obtain on her behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the appellant of the 
bases on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of May 2000; statement of the 
case issued in October 2000; and a supplemental statement of 
the case issued in November 2002, which informed her of the 
applicable law and regulations.  The record also reflects 
that the appellant was notified by the RO in a November 2001 
as well as an August 2002 letter of changes brought about by 
the VCAA.  In August 2002, the RO specifically informed the 
appellant that she could expedite her claim if she obtained 
the veteran's final hospitalization records as well as 
provide the name of the oncologist she named at her July 2001 
hearing.  The RO also supplied the appellant with consent 
forms and requested that she fill them out for the hospital 
and oncologist.  The record indicates that the veteran's 
final hospitalization records were associated with the claims 
files.  The record further indicates that, in a letter 
received in September 2002, the appellant identified Drs. 
R.S. and L.P, as the veteran's doctors.  The Board notes that 
such treatment records from both doctors have been associated 
with the claims files.

The record shows that the RO has notified the appellant of 
the evidence necessary to substantiate the claim, and she was 
given the opportunity to submit additional evidence.  
Specifically, the RO notified the appellant of the 
development of her claim, the type of evidence needed to 
prove her claim, and of which evidence should be obtained by 
the appellant, and which evidence would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West 2002).  These documents also show 
that VA has provided the appellant with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, the veteran's private 
treatment records including final hospitalization records 
were obtained, and the appellant has not indicated that 
additional records exist that would have an effect on the 
Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the Board remanded the case in October 
2001 to obtain a VA opinion, which was rendered in September 
2002, on the central issue in this claim.  The appellant's 
representative has argued that an independent medical opinion 
should be sought; however, there is nothing about the 
evidence which suggests that this case presents a question of 
medical complexity or controversy.  38 U.S.C.A. § 7109 (West 
2002).  As already noted, there is nothing in the record that 
suggests a relationship with the veteran's military service, 
and VA has already obtained a medical opinion that stands 
uncontradicted by the record.  An additional medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the new duty-to-assist obligations.  

Given that VA has satisfied its duties to notify and to 
assist the appellant in this case, a remand for further 
action under the VCAA will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Under these circumstances, further development 
of this claim and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



__________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

